 NATL. AUTOMOBILE AND CASUALTY91National Automobile and Casualty Insurance Co.andService & Hospital Employees Union,Local 399,Service & Hospital Employees International Union,AFL-CIO. Case 21-CA-9873September 15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn October 29, 1971, Trial Examiner David E.Davis issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in cer-tain conduct in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended, and alsothat Respondent had not engaged in other conductalleged to be violative of Section 8(a)(1) and (5), andrecommending that the latter allegations be dis-missed.He further found that the General Counselhad not establisheda prima faciecase of "surface"bargaining and recommended dismissal of that alle-gation. Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision with asupporting brief, and Respondent filed an answeringbrief.Thereafter, on February 29, 1972, the NationalLabor Relations Board issued its order reopening therecord and remanding the proceeding to the RegionalDirector, in which the Board, while holding in abey-ance its rulings on the other General Counsel's excep-tions,foundmerit in the General Counsel'sexceptions to the Trial Examiner's finding that theevidence presented did not establisha prima faciecaseof bad-faith bargaining. The Trial Examiner foundthat Respondent committed a number of violations ofSection 8(a)(1), including incidents both precedingand following the abortive negotiations, in whichRespondent's supervisors offered employees, if theyrejected or withheld their support from the Union, awage increase larger than that offered to the Unionduring negotiations, and in one of which Respondentcontrasted its rigid 10-cent increase bargaining stancewith a larger increase which could be obtained if theUnion were ousted. Consequently, the Board was ofthe opinion that in view of the 8(a)(1) violations whichthe Trial Examiner found and to which no exceptionswere filed, the total factual context indicated by thetestimony presented by the General Counsel renderedRespondent's intransigent economic position at thebargaining table sufficiently indicative of bad faith soas to establisha prima faciecase of an 8(a)(5) viola-tion.Accordingly, the Board directed that a furtherhearing be held for the purpose of permitting Respon-dent to introduce certain evidence relevant to its de-fense against the allegation, and that upon the conclu-sion of the reopened hearing the Trial Examiner pre-pare a Supplemental Decision. Pursuant to a noticeissued by the Regional Director, a further hearing washeld where all parties appeared and were afforded fullopportunity to litigate the subject of the remand.On June 1, 1972, the Trial Examiner issued hisSupplemental Decision, finding that Respondent didnot engage in bad-faith bargaining and recom-mending that the 8(a)(5) allegation be dismissed.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Supplemental Decision and asupporting brief.Pursuant to the provision of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record, the TrialExaminer's Decision, and the Supplemental Decisionin light of the exceptions and briefs and has decidedto affirm the Trial Examiner's rulings, findings, andconclusions to the extent consistent herewith.With respect to the 8(a)(5) "surface" bargainingallegation,' the facts developed at the first hearingshowed that Respondent, at least as to the economicissues, approached bargaining with no sincere desireto reach agreement. For example, the testimony indi-cated that Respondent's adamant position on wageswas that the employees would get merely what theyhad been receiving in the past, and that Respondentrefused to engage in any discussions with respect tohealth and welfare plans, holidays, vacations, sickleave, and a pension plan. Indeed, it was this intransi-gent position, especially when viewed in light of theother 8(a)(1) conduct to which noexceptions werefiled, that served as the basis for our finding that aprima faciecase had been established. Upon remand,however, Respondent elected not to offer any evi-dence in defense of the allegation.' Nevertheless, theTrial Examiner erroneously proceeded to reevaluateevidence which had been presented in the first hearing(and, obviously, which served as part of our findingiWe agree with the Trial Examiner that Respondent engaged in threats,promises of benefits if the employees rejected the Union,and interrogation,all in violation of Sec 8(a)(I) of the Act In addition,while the Trial Examin-er found that Supervisor Oberto Madrigal questioned employee Eliza Mc-Knight as to how she voted in the election,he faded to conclude that suchconduct was unlawful,In our opinion,the interrogation violated Sec 8(a)(I)of the Act, and we shall order Respondent to cease and desist therefrom.Furthermore,the Trial Examiner found that Respondent violated Sec.8(a)(1)by threatening employees with discharge if they selected the Union, butinadvertently failed to provide a remedy for that violation in the Order, weshall order Respondent to cease and desist therefrom2While Respondent did present evidence that further negotiation sessionswere held after the close of the earlier hearing, such evidence is irrelevant tothe allegation made by the General Counsel that Respondent was bargainingin bad faith during the first four bargaining sessions Accordingly,we do notconsider that evidence on the question of whether the General Counsel'sprima faciecase has been rebutted199 NLRB No. 1 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDofa prima faciecase) and still concluded that the"General Counsel has failed to sustain the requiredburden of proof with regard to the Section 8(a)(5)allegations of the complaint."In our opinion, the Trial Examiner has failed toattribute to the phrase`prima facie"its full legal in=port and, therefore, has reached an incorrect conclu-sion. Fundamentally,a prima faciecase is one whichisestablished by sufficient evidence and can beovercome only by a preponderance of competent,credible rebutting evidence. Thus, once the GeneralCounsel establishesa prima faciecase, the burden ofgoing forward with the evidence shifts to the respon-dent. If respondent "fails to come forward with anyevidence, but rests upon the record as made by theGeneral Counsel here, General Counsel has sustainedhis burden of proof on this issue ...."3 In the presentcase,Respondent declined to offer any evidencewhatsoever in defense of the allegation and we there-fore conclude that the General Counsel'sprima faciecase has not been rebutted. Under these circum-stances,we find that Respondent engaged in bad-faith bargaining in violation of Section 8(a)(5) and (1)of the Act, and we shall order Respondent to ceaseand desist therefrom and to bargain with the Unionin good faith.ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended,the NationalLabor Rela-tions Board hereby orders that the Respondent, Na-tionalAutomobileand CasualtyInsuranceCo., itsofficers, agents,successors,and assigns shall:1.Cease and desist from:(a) Threatening employees with discharge, withmore arduous working conditions,or with smallerwage increases if they select or adhere to Service &Hospital EmployeesUnion, Local 399,Service&Hospital Employees International Union,AFL-CIO,or any other labor organization,as their collective-bargaining representative.(b)Promising employees a 25-cent-per-hourwage increase if they reject the aforesaid labor organi-zation as their bargaining representative.(c) Interrogating employees concerning their un-ion sympathies.(d) Refusing to bargain with the aforesaid labororganization as the exclusive representative of its em-ployees in the following unit:All maintenance andcustodial employees,elevator operators,maids, jani-tors,and waxers employed at Respondent's facilitylocated at 639 South Spring Street,Los Angeles, Cali-fornia;excluding all office clerical employees,profes-sional employees,guards,and supervisors as definedin the Act.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir right to self-organization, to form labor unions,to join or assist the above-named Union or any otherlabor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain in good faith with theabove-named Union, as the exclusive representativeof all employees in the unit set forth above and, if anunderstanding is reached, embody such under-standing in a signed agreement.(b) Post at its building in Los Angeles, California,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gional Director for Region 21, after being duly signedby an authorized representative of Respondent, shallbe posted by Respondent immediately upon receiptthereof and be maintained by it for a period of 60consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 21,in writing, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.3Preston Products Company, Inc,158 NLRB 322, 345.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protection.WE WILL NOT threaten you with discharge, NATL.AUTOMOBILEAND CASUALTY93with more and harder work,or with smaller wageincreases because you choose Service&HospitalEmployees Union,Local 399, Service&HospitalEmployees International Union,AFL-CIO, orany other labor organization,as your collective-bargaining representative.WE WILL NOT promise you a 25-cent-per-hourwage increase on the condition that you reject orwithdraw your support from the Union.WE WILL NOT ask you whether or not you arein favor of the Union.WE WILL NOTrefuse to bargain in good faithwith the above-named labor organization as theexclusive representative of our employees in thefollowing unit:Allmaintenance and custodial employ-ees, elevator operators,maids, janitors, andwaxers employed at Respondent's facility lo-cated at 639 South Spring Street,Los Angeles,California;excluding all office clerical em-ployees,professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain,or coerce our employeesin the exercise of their rights to form, join, orassist a labor organization of their choice or torefrain from any or all such activity.WE WILL bargain in good faith with theabove-named Union on wages,hours,and condi-tions of employment,and any agreement wereach will be put in writing and signed.NATIONAL AUTOMOBILE AND CA-SUALTY INSURANCE CO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONThe RemandDAVID E.DAVIS,Trial Examiner:This case was con-ducted before me on August 3 and4, 1971. At theconclu-sion of the General Counsel's case and upon motion ofRespondent's counsel that the General Counsel had failedto make outa prima faciecase on those allegations of thecomplaint which alleged that Respondent had failed to bar-gain in good faith or had engaged in surface bargaining, Iruled in favor of Respondent and dismissed the 8(a)(5) alle-gations of the complaint. I reaffirmed my oral ruling on thisaspect of the case in my written Decision issued on October29, 1971.Upon the General Counsel's exceptions to the TrialExaminer's Decision in which it was recommended that the8(a)(5) allegations be dismissed, the National Labor Rela-tions Board reversed the Trial Examiner's ruling as de-scribed above. In reversing the Trial Examiner, the Boardfound "that the total factual context indicated by the testi-mony presented by the General Counsel thus rendersRespondent's intransigent economic position at the bar-gaining table sufficiently indicative of bad faith so as tohave establisheda prima facie tcase of a Section 8(a)(5)violation." The Board therefore remanded the proceedingto the Trial Examiner for the taking of further evidencerelating to the "surface" bargainingallegations.Pursuant to the Board's remand, a hearing was con-ducted before me at Los Angeles, California, on April 11,1972. Counsel appearing in behalf of Respondent statedand then repeated under oath that since the close of theearlier hearing, August 24, 1971, bargainingsessions be-tween the parties have been conducted and are continuingto be held; that there has been compliance with all ordersof the Board with respect to posting of notices and that therehave been no acts since then in violation of the Act. Theevidence thus adduced was uncontroverted. On cross-exam-ination, the General Counsel brought out that no collective-bargaining agreement has been consummated; that the lastbargainingsession wason March 2, 1972, and that at thetime of the hearing no further meeting had been scheduled.With the conclusion of the foregoing recitation by counselforRespondent, the parties rested and stated that theywould submit written briefs. A comprehensive written briefhas been received from counsel for Respondent while theGeneral Counsel submitted a brief urging the Trial Examin-er to issue a Decision finding that Respondent was in viola-tion of Section 8(a)(5) of the Act.Upon the record in this case, including the evidenceadduced at both hearings, the demeanor of witnesses andthe briefs filed at the conclusion of both hearings, I makethe following:Findings and ConclusionsA. Preliminary StatementClearly,Iam boundby theBoard's reversal of myruling that the General Counsel failed to make outa primafaciecase on the"surface" bargaining allegations of thecomplaint. Acknowledgement of error,however,isnot anobligatory requirement.Nevertheless,it is now apparent to1Counsel for Respondent erroneously regards the italicizing here as dem-onstrating emphasis I regard the italicizing as routine where Latin phrasesare employed. I have for this reason italicized the phrase,"prima facie"throughout 94'DECISIONSOF NATIONALLABOR RELATIONS BOARDme that my ruling failed to attribute to the phrase`primafacie"its full technical and legal import.Accordingly, thereremains as the sole issue whether or not the evidence viewedas a whole warrants a finding that Respondent failed tobargain in good faith by engaging in "surface"bargaining.B. The General Counsel'sContentionsIn his brief submitted after the close of the remandedhearing, the General Counsel argues that inasmuch as aprima faciecase has been established it was incumbent uponRespondent to present its evidence with respect to any de-fense thereto and that as no evidence was presented therecord is devoid of any evidence detracting from the Gener-alCounsel's case.I do not agree.As will appear below, Ifind that Respondent did represent relevant evidence at theremanded hearing which bears upon the issues.I also findconsiderable evidence in the earlier hearing which tends toovercome the General Counsel'sprima faciecase.C. Respondent's ContentionsIn its brief submitted at the conclusion of the remandedhearing,Respondent reviewed the evidence adduced at theearlier hearing and calls attention to General Counsel's Ex-hibits 3,5, 6, and 8.It is also argued that the bargainingsessions held in January and February,1971, concerningwhich the Union's chief negotiator,Ruggerio, testified, es-tablished Respondent'sgood-faith approach and negatedthe inference of "surface"bargaining. It is further arguedthat the Union rather than Respondent exhibited bad faithin its bargaining approach because it failed to fulfill itspromise to"check out"certain items discussed and did notbring up for further discussion matters upon which it hadplaced a "hold." Finally, Respondent calls attention to thefact that it was the Union,not Respondent,who walked outof the bargainingmeeting onFebruary 16, 1971.Respondent's beef, however, did not attempt to reply to theBoard's findings with regard to Respondent's intransigenteconomic position.D. Analysis and ConclusionsIt isreadilyapparent that Madden,Respondent's ne-gotiator, adopted a rigid stance, as the Board found, withregard to an increase in wage rates limited to 10 cents perhour.It is also true and I have found that the evidenceestablished that Holbert,3 weeks before the union election,promised employees a 25-cent wage increase if the employ-ees voted against the Union.I have also found that Madri-gal made similar statements to Washington in March, 1971.However, both Holbert and Madrigal are minor supervisorswho did not participate nor had any influence on the bar-gaining process.Bozanich, the one supervisor who did par-ticipate in the bargaining session,made no such promises.In my earlier decision,I found that Bozanich did tell em-ployees that if the Union were selected, work requirementswould be more severe.I did not then and do not now findthat Bozanich knew or authorized Holbert and Madrigal tooffer a 25-cent-per-hour increase if the Union was defeated.I, therefore,again find that Holbert's and Madrigal's state-ments do not reflect the correct or authorized position ofRespondent with regard to collective bargaining.Without unduly lengthening this Decision,I find thatMadden engaged in good-faith bargaining with a genuineintention to consummate an agreement.This is indicated bythe many concessions,counteroffers and accommodationsMadden made throughout the bargainingsessions. I ampersuaded that Madden and Bozanich, while unwilling tooffer more than a 10-cent wage increase,were not parties to,nor had knowledge of, a 25-cent wage offer to union defec-tors by Holbert and/or Madrigal. As they were the respon-sible negotiators for Respondent, I find that Respondentwas not engagedin bad-faith bargaining or "surface" bar-gaining but did engage in hard bargaining designed to se-cure a labor agreement on terms favorable to Respondent.I believe the record demonstrates that Respondent didnot procrastinate and consume bargaining time on frivolousand extraneous matters; that it continually made contribu-tions to the solution of problems; that it bargained in ameaningful manner on all items proposed by the Union;and that it submitted comprehensive and purposeful coun-teroffers. I conclude, therefore, that the General Counselhas failed to sustain the required burden of proof with re-gard to the Section 8(a)(5) allegations of the complaint.I therefore reiterate my recommendation to the Boardthat the 8(a)(5) allegations be dismissed. Accordingly, I re-affirm the "Conclusions of Law, the Order and Notice toEmployees" set out in my original Decision.